Filed December 17, 2013.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-01029-CV
                                ____________

                     IN RE WILMA REYNOLDS, Relator



                         ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             300th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 48170


                           ABATEMENT ORDER

      On November 18, 2013, relator, Wilma Reynolds, filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. ' 22.221. Relator asked this
Court to order the Honorable Daniel Sklar, assigned judge of the 300th District
Court, Brazoria County, Texas, to set aside his November 14, 2013 order denying
relator’s motion to proceed to trial and final judgment in the bill of review
proceeding in trial court cause number 48170, styled In the Matter of the Marriage
of Wilma Reynolds and David Reynolds.

      Because the respondent has recused himself from trial court cause number
48170 in the 300th District Court, Brazoria County, Texas, we abate this mandamus
proceeding to permit the newly assigned judge to reconsider the decision regarding
relator’s request for relief. See In re Blevins, No. 12-0636, — S.W.3d —, 2013 WL
5878910 (Tex. Nov. 1, 2013) (orig. proceeding).          Therefore, this mandamus
proceeding is abated for a period of thirty days from the date of this order, at which
time the newly assigned judge of cause number 48170 in the 300th District Court,
Brazoria County, Texas, shall advise the Court of the action taken on relator’s
request.   The Court will then consider a motion to reinstate or dismiss this
proceeding, as appropriate.

      It is so ORDERED.

                                       PER CURIAM

Panel consists of Justices Christopher, Donovan, and Brown.




                                          2